IH-32 Rev: 2014-1

United States District Court

for the

Southern District of New York
Related Case Statement

 

Full Caption of Later Filed Case:

ADAMA SOW, DAVID JAKLEVIC, ALEXANDRA DE
MUCHA PINO, OSCAR RIOS, BARBARA ROSS,
MATTHEWBREDDER, SABRINA ZURKUHLEN, MARIA
SALAZAR, DARA PLUCHINO, and SAVITRIDURKEE,
on behalf of themselves and others similarly situated

 

Plaintiff Case Number

21-CV-533

VS.

 

CITY OF NEW YORK; MAYOR BILL DE BLASIO, NEW YORK CITY POLICE
DEPARTMENT COMMISSIONER DERMOT SHEA, NEW YORK CITY POLICE
DEPARTMENTCHIEF OF DEPARTMENTTERENCEMONAHAN; NYPD
DETECTIVE EDWARD CARRASCO (SHIELD NO. 1567); NYPD OFFICER
TALHA AHMAD (SHIELD NO. 21358); NYPD OFFICERKEVIN AGRO
(SHIELD NO. 8054); NYPD OFFICERS JOHN and JANE DOES # 1- 40

 

 

Defendant

Full Caption of Earlier Filed Case:

(including in bankruptcy appeals the relevant adversary proceeding)

PEOPLE OF THE STATEOF NEW YORK,
by Leticia James, Attorney General of

 

theState of New York
Plaintiff Case Number
21-CV-322 (CM)
vs.

 

CITY OF NEW YORK, et al.

 

 

Defendant

Page 1
IH-32 Rev: 2014-1

Status of Earlier Filed Case:

 

 

 

 

 

(If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.)
Jv Open (If so, set forth procedural status and summarize any court rulings.)

 

Complaint filed on January 14, 2021. On January 19, 2021, case accepted as related to 1:20-cv-08924-CM. A
telephone conference is scheduled for Friday, February 5, 2021 at 11:30 A.M.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

The Complaint in this matter alleges the same course of unconstitutional conduct, in the

same location, during the same time period, by the same Defendants as is alleged in People
of New York v. City of New York, et al. Both the Complaint in this matter and the complaint in
People of the State of New York allege that the New York City Police Department engaged in
the retaliatory and unconstitutional practice of arresting protesters en masse and using
excessive force against them in 2020, in violation of protesters’ First, Fourth, and Fourteenth
Amendment rights. Moreover, the injunctive relief sought in the People of New York case
substantially overlaps with the injunctive relief sought in this case.

1/21/2021

Signature: ae Date:

Beldock, Levine & Hoffman LLP
Firm:

 

Page 2
